DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/5/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “wherein each shape-memory alloy wire…” (line 27) (---more than one wire) is vague and renders the claims indefinite, as claim only cites “a shape-memory alloy wire” (line 16) (---one wire).

Further, the term of “the first side wall and the second side wall” (line 32-33) is vague and renders the claims indefinite. Claim cites “a pair of first side walls, ….. a pair of second side walls” (line 3-4) (---more than one of first side walls and more than of one second side walls). It is not clear “the first side wall and the second side wall” in line 32-33 correspond to which one of first/second walls.

More, claim cites “ an auto-focusing assembly comprising a pair of first side walls, …a pair of second side walls,…”. It is not clear how cited “first side walls and second side walls” have function of claimed “auto-focusing”. Key elements for auto-focusing function are missing.

Claims 2-16 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 17 has the same undefined issues (in line 3, line 28 and line 23-24) as that of claim 1.
Claims 18-20 are rejected as containing the deficiencies of claim 17 through their dependency from claim 17.

Claim 4 (line 2), claim 7 (line 2-3) and  claim 8 (line 5) have similar undefined issues to that of claim 1.

 Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al (CN-203275847, cited by applicant, (CN203275847U-English-NPL-IDS.pdf, English translation attached), in a view of Howarth (CN-104204935, cited by applicant , US equivalent US 20150346507, all the line numbers listed below are line numbers in the US equivalent).

               Regarding claim 1, Otsuki teaches a lens module (abstract, a lens driving device, figs.1-8) , comprising:

an auto-focusing assembly (figs.3-4, F1, automatic focusing drive), comprising:
   a pair of first side walls, opposite to each other (figs 3-4, see F9, the cover, has one pair of the side walls, a pair of first side walls) ; and
   a pair of second side walls (figs. 3-4, see F9, the cover, has another pair of the side walls, a pair of second side walls), opposite to each other and connected between the pair of first side walls (figs. 3-4, see F9, has opposite to each other and connected between the pair of first side walls opposite to each other and connected between the pair of first side walls); wherein the pair of first side walls and the pair of second side walls cooperatively form a ring (figs. 3-4, see F9, the cover, the pair of first side walls and the pair of second side walls cooperatively form a ring);

   an optical image stabilization assembly (fig.3, R2, driver unit), spaced apart from the auto-focusing assembly in an optical axis of a lens (fig.3, in an optical axis, OA, R2 spaced apart from F1);
   an elastic support assembly (figs.1-8, R27, para 67, line 1, the plate springs), 
connected between the auto-focusing assembly (fig.3, F1)  and the optical image stabilization assembly (fig.3, R2); and

   a driving assembly(fig.3, M9, magnetic driving mechanism), configure to drive the optical image stabilization assembly (fig.3, R2) to move in a direction substantially perpendicular to the optical axis (para 67, lines 9-10, the magnetic driving mechanism M9, can make automatic focusing drive division F1 upper mobile in X-direction and Y direction).
But Otsuki is silent wherein a driving assembly (fig.3, M9, magnetic driving mechanism) and comprising:
        a first binding clip, arranged on at an outer side of one of the pair of first side walls;
        a second binding clip, arranged on at an outer side of one of the pair of second side walls; and
        a shape-memory alloy wire, disposed between the first binding clip and the second binding clip;
wherein each of the first binding clip and the second binding clip comprises:
a first conductive plate, arranged at one side of the optical image stabilization assembly facing towards the auto-focusing assembly; and
a second conductive plate, bending from the first conductive plate in a direction toward the auto-focusing assembly;
wherein the second conductive plate of the first binding clip is disposed at the outer side of the corresponding one of the pair of first side walls, and the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls, respectively;
wherein each shape-memory alloy wire comprises:
a first tail end, connected to the second conductive plate of the first binding clip,
a second tail end, connected to the second conductive plate of the second binding clip, and
a driving end, connected between the first tail end and the second tail end; wherein the driving end is cooperatively connected to a junction between the first side wall and the second side wall adjacent to each other.

However, Howarth teaches a lens module (para 25, line 1, figs. 1-2, a camera apparatus, 1), 
wherein a driving assembly (fig.1, para 26, lines 1-8, a lens element 2, see figs. 1-2, supported on a support structure 4, see figs.1-4, by an arrangement of SMA actuator wires 11 to 14, see figs.1-4,  in a manner allowing movement of the lens element 2 relative to the support structure 4 in any direction in a plane XY perpendicular to the optical axis O, driven by the SMA actuator wires 11 to 14. Thus, the lens element 2 is a movable element) and comprising:
    a first binding clip (figs.2-4, one of crimping members 5), arranged on at an outer side of one of the pair of first side walls (figs 2-4, one of crimping members 5, arranged on at an outer side of one of the pair of first side walls, one pair of side wall of mounting ring 20);
    a second binding clip (figs.2-4, one of crimping members 5), arranged on at an outer side of one of the pair of second side walls (figs 2-4, one of crimping members 5, arranged on at an outer side of one of the pair of first side walls, one pair of side wall of mounting ring 20); and
    a shape-memory alloy wire (figs. 1-4, SMA actuator wires 11 to 14), disposed between the first binding clip and the second binding clip (fig.2, one of SMA wire, 11 disposed between the first binding clip, one of crimping members 5 and the second binding clip, one of crimping members 5) ;
    wherein each of the first binding clip (fig.2, one of crimping members 5) and the second binding clip (fig.2, one of crimping members 5) comprises:
        a first conductive plate (see annotated image below, fig.4, region of round dot, first conductive plate), arranged at one side of the optical image stabilization assembly (fig.4, optical image stabilization assembly, support structure 4) facing towards the auto-focusing assembly (fig.1, the lens element 2); and
       a second conductive plate (see annotated image below, fig.4, region of square dot, second conductive plate), bending from the first conductive plate in a direction toward the auto-focusing assembly (see annotated image below, fig.4, the second conductive plate, bending from the first conductive plate in a direction toward the auto-focusing assembly, fig.1, the lens element 22);
wherein the second conductive plate of the first binding clip (fig.3, see annotated image below, the second conductive plate of the first binding clip) is disposed at the outer side of the corresponding one of the pair of first side walls (fig.3, see annotated image below, the pair of first side walls), and the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls (fig.3, see annotated image below, the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls), respectively;
wherein each shape-memory alloy wire (figs. 1-4, SMA actuator wires 11 to 14) comprises:
a first tail end (see annotated image below,fig.3,  the first tail end), connected to the second conductive plate of the first binding clip(see annotated image below,fig.3,  the first tail end, connected to the second conductive plate of the first binding clip),
a second tail end (see annotated image below, fig.3, the second tail end), connected to the second conductive plate of the second binding clip (see annotated image below, fig.3, second tail end, connected to the second conductive plate of the second binding clip), and
a driving end, connected between the first tail end and the second tail end (see annotated image below, fig.3, a driving end, connected between the first tail end and the second tail end); wherein the driving end (see annotated image below, fig.3, a driving end) is cooperatively connected to a junction (fig.3, outer end 17 ) between the first side wall and the second side wall adjacent to each other (see annotated image below, fig.3, a driving end, between the first side wall and the second side wall adjacent to each other).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens module of Otsuki with the specific driving assembly as taught by Howarth for a purpose to provides the advantage of making it simpler to make electrical connections to the SMA actuator wires to a control circuit in the normal case that the control circuit is mounted to the support structure (para 13, lines 5-8). 

    PNG
    media_image1.png
    731
    1267
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    732
    1084
    media_image2.png
    Greyscale


               Regarding claim 2, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Howarth teaches wherein the second conductive plate is substantially perpendicular to the first conductive plate (see annotated image above, fig.4, the second conductive plate is perpendicular to the first conductive plate).

               Regarding claim 3, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Howarth teaches wherein a plane at which a face of the second conductive plate having the largest area is located is defined as a main plane, and a normal direction of the main plane faces towards the first side wall or the second side wall (see annotated image above, fig.4, a plane at which a face of the second conductive plate having the largest area is located is defined as a main plane, and a normal direction of the main plane faces towards one pair of side wall of mounting ring 20).

               Regarding claim 4, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Howarth teaches wherein glue is dispensed between the driving end (see annotated image above, fig.3, driving end) and the junction(fig.3, 17)  between the first side wall and the second side wall (fig.3, between the first side wall and the second side wall) such that the driving end is adhered to the junction between the first side wall and the second side wall (para 40, lines 3-5, the crimping members 5 crimp the respective SMA actuator wire 11 to 14 to hold it mechanically, optionally strengthened by the use of adhesive).

Regarding claim 7, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Howarth teaches wherein further comprising:
a first step, protruding from an outer side wall at one end of the auto-focusing assembly that is close to the optical image stabilization assembly and located at the junction between the first side wall and the second side wall (see annotated image below, fig.4, first step, protruding from an outer side wall at one end of the auto-focusing assembly that is close to the optical image stabilization assembly and located at the junction 17 between the first side wall and the second side wall); and
a second step, protruding from the first step in a direction away from the outer side wall of the auto-focusing assembly (see annotated image below, fig.4, a second step, protruding from the first step in a direction away from the outer side wall of the auto-focusing assembly);
wherein the second step is dispose closer to the optical image stabilization assembly than the first step (the second step is dispose closer to the optical image stabilization assembly than the first step);
a thickness of the second step in the direction perpendicular to the optical axis is greater than a thickness of the first step in the direction perpendicular to the optical axis (see annotated image below, fig.4, a thickness of the second step in the direction perpendicular to the optical axis is greater than a thickness of the first step in the direction perpendicular to the optical axis); and
the driving end is fixed at one side of the first step away from the optical image stabilization assembly (see annotated image below, fig.4, the driving end is fixed at one side of the first step away from the optical image stabilization assembly).

    PNG
    media_image3.png
    726
    1100
    media_image3.png
    Greyscale



Regarding claim 8, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Howarth teaches wherein the number of the driving assemblies is four (figs.1-4, SMA actuator wires 11 to 14), and each of middle portions at the outer sides of the pair of first side walls and middle portions at the outer sides of the pair of second side walls has two binding clips (fig.3, each side wall has two crimping members 5), arranged thereon;
the driving end of each binding clip is connected to a corresponding one of the junctions (fig.3, 17) between the first side walls and the second side walls (see annotated image above, fig.3, the driving end of each crimping members 5 is connected to a corresponding one of the junctions 17 between the first side walls and the second side walls).

               Regarding claim 9, Otsuki in view of Howarth discloses the invention as described in Claim 1 and further Otsuki teaches wherein the elastic support assembly (figs.1-8, R27, para 67, line 1, the plate springs),  comprises at least two elastic support components (figs1-8, R27), and each of the at least two elastic support components comprises:
a first connecting end (fig.3,R27s), connected to the auto-focusing assembly (fig.3, F1, autofocus driving F1, para 67, line 4, The other end R27s is connected to the autofocus driving part F1,);
a second connecting end (fig.3, R27t), connected to the optical image stabilization assembly (fig.3, R2, drive unit, M9,drive mechanism, via R26, fixed body, para 67, line 2); and
an elastic support body (figs.1 and 8, elastic support body R27a, R27b, R27i, and R27j), connected between the first connecting end and the second connecting end (fig.3 and 8 disclose the first elastic section R27a (i.e. The first connection end) through which each end section R27t passes, the first link section R27i, the second link section R27j, the second elastic section R27b (i.e. The elastic support body) being connected to the adjacent other end section R27s).

               Regarding claim 10, Otsuki in view of Howarth discloses the invention as described in Claim 9 and further Otsuki teaches wherein the elastic support body of each of the at least two elastic support components comprises:
a first extending portion (Otsuki, fig.3, R27j), having one end connected to the first connecting end (fig.3, R27s); and
a second extending portion (Otsuki, fig.3, R27i), having one end connected to the second connecting end (fig.3, R27t);
wherein the other end of the first extending portion away from the first connecting end is connected to the other end of the second extending portion away from the second connecting end; both the first extending portion and the second extending portion are substantially perpendicular to the optical axis, and the first extending portion is substantially perpendicular to the second extending portion.(see annotated image below, Otsuki , fig.8, the other end of the first extending portion away from the first connecting end is connected to the other end of the second extending portion away from the second connecting end; both the first extending portion and the second extending portion are substantially perpendicular to the optical axis, and the first extending portion is substantially perpendicular to the second extending portion)

    PNG
    media_image4.png
    706
    1083
    media_image4.png
    Greyscale



               Regarding claim 11, Otsuki in view of Howarth discloses the invention as described in Claim 10 and further Otsuki teaches wherein
the auto-focusing assembly (fig.1-8, F1) comprises:
a first base (fig.3, F8); and
a first circuit board, fixed at one side of the first base facing towards the optical image stabilization assembly (fig.4, F16C, F16E, para 54, lines 10-11, through the lower spring F16C and the lower spring F16E, electricity can be supplied from a power source to flow a current to the first coil F13, and para 56, lines 1-4, terminals F7 made of metal plates are embedded in the base F8 by insert molding, and the terminals F7 are respectively connected to the terminal F7 on which the image sensor is mounted) ; wherein the first connecting end is electrically connected to the first circuit board;
wherein the optical image stabilization assembly (fig.3, R2) comprises:
a second base; and 
a second circuit board, fixed at one side of the second base (para 49, lines 5-6, on a substrate mounted with an image sensor) away from the auto-focusing assembly, wherein the second connecting end is electrically connected to the second circuit board(Note: the provision of the first circuit board on the side of the first base facing towards the optical image stabilization assembly  and the second circuit board on the side of the second base facing away from said autofocus assembly can be made by a person skilled in the art according to the actual needs); 
               
               Regarding claim 12, Otsuki in view of Howarth discloses the invention as described in Claim 11 and further Otsuki teaches wherein the second base defines a through hole at a position corresponding to the elastic support body, and the elastic support body passes through the through hole;
the second connecting end is welded to the second circuit board.
(para 65, lines 5-7, the four leaf springs R27are connected from the upper side is inserted and arranged, and is performed by solder or adhesive, etc.)
(Note: connection by perforation to increase space utilization and electrical connection by soldering is a conventional technical means, i.e. The second base is provided with a perforation through, the second connection end is soldered to the second circuit board, is a conventional technical means.)

Regarding claim 13, Otsuki in view of Howarth discloses the invention as described in Claim 11 and further Otsuki teaches wherein further comprising a cover (fig.4, F9, cover) disposed at one side of the second circuit board away from the second base ((para 49, lines 5-6, On a substrate mounted with an image sensor);
wherein the second circuit board comprises:
a first electric board, arranged above the second base; and
a second electric board, bent from the first electric board in a direction away from the second base (Note: as the claim 11 the same can be made by a person skilled in the art according to the actual needs);
wherein the cover comprises:
a first protective plate (fig.4, F9k), attached to the first electric board (para 57,  lines 1-2, circular opening F9k in the center, and is attached by covering the first yoke F14 via an upper spring F16A, first electric board); and
a second protection plate (fig.4, F14t), connected to the first protective plate (fig.4, F16) and attached to the second electric board (para 57,  lines 1-2, circular opening F9k in the center, and is attached by covering the first yoke F14 via an upper spring F16A);

Regarding claim 14, Otsuki in view of Howarth discloses the invention as described in Claim 11 and further Otsuki teaches wherein further comprising a bottom shell (fig.3, F8), wherein the bottom shell defines a cavity (fig.3, F8 has a cavity) , and the auto-focusing assembly is partially received in the cavity (fig.3, auto-focusing assembly F1 is partially received in the cavity)

Regarding claim 15, Otsuki in view of Howarth discloses the invention as described in Claim 10 and further Otsuki teaches wherein the number of the elastic support components is four (figs.1-8, has four R27);
the first connecting ends of the four elastic support components are distributed along a circumference of the auto-focusing assembly at equal internals (Otsuki, fig.1, the connecting ends of the four elastic support components are distributed along a circumference of the auto-focusing assembly at equal internals), and
the second connecting ends of the four elastic support components are distributed along a circumference of the optical image stabilization assembly (fig.6, R2) at equal internals (fig.6, the connecting ends of the four elastic support components are distributed along a circumference of the R2 at equal internals); and
each of the first connecting ends is connected to the adjacent second connecting end in a counterclockwise or clockwise direction along the optical axis via the elastic support body (para 13, lines 3-4, the 2nd connection part which extends and protrudes from the said one end side of the said 2nd elastic part in the said one direction, and the said 1st connection part and the said 2nd connection part are connected). 

Regarding claim 16, Otsuki in view of Howarth discloses the invention as described in Claim 9 and further Otsuki teaches wherein the second connecting end extends from the elastic support body in a direction towards the optical axis (see annotated image above as the claim 10, Otsuki, fig.8, and fig.3, the second connecting end extends from the elastic support body in a direction towards the optical axis OA).              
          
               Regarding claim 17, Otsuki teaches an electronic apparatus (para 5, lines 1-2, fig.9, in the aforementioned camera shake correction mechanism, the camera shake correction device 910), comprising:
a housing (fig.9, shield case 942); and
a lens module (fig.9, lens barrel 912), disposed in the housing (fig.9, 942) and comprising:
an auto-focusing assembly (fig.9, autofocus drive unit 920), comprising:
a pair of first side walls, opposite to each other (fig.9, 930, has a pair of first side walls, opposite to each other ) ; and
a pair of second side walls, opposite to each other and connected between the pair of first side walls (fig.9, 920, has a pair of second side walls, opposite to each other and connected between the pair of first side walls);
but the aforementioned invention is silent to wherein 
an optical image stabilization assembly, spaced apart from the auto-focusing assembly in an optical axis of a lens;
an elastic support assembly, connected between the auto-focusing assembly and the optical image stabilization assembly; 

However, Otsuki teaches another lens module embodiment (abstract, a lens driving device, figs.1-8), wherein an optical image stabilization assembly (fig.3, R2, driver unit), spaced apart from the auto-focusing assembly in an optical axis of a lens (fig.3, in an optical axis, OA, R2 spaced apart from the auto-focusing assembly F1);
an elastic support assembly (figs.1-8, R27, para 67, line 1, the plate springs), connected between the auto-focusing assembly (fig.3 F1) and the optical image stabilization assembly (fig.3, R2); 

It would have been obvious for one of ordinary skill in the art before the effective filing date to
provide the aforementioned lens module of Otsuki with the invention another lens module lens as taught by Otsuki to provide the lens driving device with a camera shake correction function with good assemblability (para 10, line 2).

But Otsuki is silent wherein 
a driving assembly, configure to drive the optical image stabilization assembly to move in a direction substantially perpendicular to the optical axis, and comprising:
a first binding clip, arranged on at an outer side of one of the pair of first side walls;
a second binding clip, arranged on at an outer side of one of the pair of second side walls; and
a shape-memory alloy wire, disposed between the first binding clip and the second binding clip;
wherein each of the first binding clip and the second binding clip comprises:
a first conductive plate, arranged at one side of the optical image stabilization assembly facing towards the auto-focusing assembly; and
a second conductive plate, bending from the first conductive plate in a direction toward the auto-focusing assembly;
wherein the second conductive plate of the first binding clip is disposed at the outer side of the corresponding one of the pair of first side walls, and the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls, respectively;
wherein each shape-memory alloy wire comprises:
a first tail end, connected to the second conductive plate of the first binding clip,
a second tail end, connected to the second conductive plate of the second binding clip, and
a driving end, connected between the first tail end and the second tail end; wherein the driving end is cooperatively connected to a junction between the first side wall and the second side wall adjacent to each other.

However, Howarth teaches a lens module (para 25, line 1, figs.1-2, a camera apparatus, 1), 
wherein a driving assembly, configure to drive the optical image stabilization assembly to move in a direction substantially perpendicular to the optical axis (fig.1, para 26, lines 1-8, a lens element 2, see figs 1-2, supported on a support structure 4, see figs.1-4, by an arrangement of SMA actuator wires 11 to 14, see figs.1-4,  in a manner allowing movement of the lens element 2 relative to the support structure 4 in any direction in a plane XY perpendicular to the optical axis O, driven by the SMA actuator wires 11 to 14. Thus, the lens element 2 is a movable element.) and comprising:
    a first binding clip (figs.2-4, one of crimping members 5), arranged on at an outer side of one of the pair of first side walls (figs 2-4, one of crimping members 5, arranged on at an outer side of one of the pair of first side walls, one pair of side wall of mounting ring 20);
    a second binding clip (figs.2-4, one of crimping members 5), arranged on at an outer side of one of the pair of second side walls (figs 2-4, one of crimping members 5, arranged on at an outer side of one of the pair of first side walls, one pair of side wall of mounting ring 20); and
    a shape-memory alloy wire (figs. 1-4, SMA actuator wires 11 to 14), disposed between the first binding clip and the second binding clip (fig.2, one of SMA wire, 11 disposed between the first binding clip, one of crimping members 5 and the second binding clip, one of crimping members 5) ;
    wherein each of the first binding clip (fig.2, one of crimping members 5) and the second binding clip (fig.2, one of crimping members 5) comprises:
        a first conductive plate (see annotated image below, fig.4, region of round dot, first conductive plate), arranged at one side of the optical image stabilization assembly (fig.4, optical image stabilization assembly, support structure 4) facing towards the auto-focusing assembly (fig.1, the lens element 2); and
       a second conductive plate (see annotated image below, fig.4, region of square dot, second conductive plate), bending from the first conductive plate in a direction toward the auto-focusing assembly (see annotated image below, fig.4, the second conductive plate, bending from the first conductive plate in a direction toward the auto-focusing assembly, fig.1, the lens element 22);
wherein the second conductive plate of the first binding clip (fig.3, see annotated image below, the second conductive plate of the first binding clip) is disposed at the outer side of the corresponding one of the pair of first side walls (fig.3, see annotated image below, the pair of first side walls), and the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls (fig.3, see annotated image below, the second conductive plate of the second binding clip is disposed at the outer side of the corresponding one of the pair of second side walls), respectively;
wherein each shape-memory alloy wire (figs. 1-4, SMA actuator wires 11 to 14) comprises:
a first tail end (see annotated image below,fig.3,  the first tail end), connected to the second conductive plate of the first binding clip(see annotated image below,fig.3,  the first tail end, connected to the second conductive plate of the first binding clip),
a second tail end (see annotated image below,fig.3, the second tail end), connected to the second conductive plate of the second binding clip (see annotated image below, fig.3, second tail end, connected to the second conductive plate of the second binding clip), and
a driving end, connected between the first tail end and the second tail end (see annotated image below, fig.3, a driving end, connected between the first tail end and the second tail end); wherein the driving end (see annotated image below, fig.3, a driving end) is cooperatively connected to a junction (fig.3, outer end 17) between the first side wall and the second side wall adjacent to each other (see annotated image below, fig.3, a driving end, between the first side wall and the second side wall adjacent to each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens module of Otsuki with the specific driving assembly as taught by Howarth to provides the advantage of making it simpler to make electrical connections to the SMA actuator wires to a control  circuit in the normal case that the control circuit is mounted to the support structure (para 13, lines 5-8). 


    PNG
    media_image1.png
    731
    1267
    media_image1.png
    Greyscale



               Regarding claim 18, Otsuki in view of Howarth discloses the invention as described in Claim 17 and further Howarth teaches wherein the second conductive plate is substantially perpendicular to the first conductive plate (see annotated image above as claim1, fig.4, the second conductive plate is perpendicular to the first conductive plate); and
a plane at which a face of the second conductive plate having the largest area is located is defined as a main plane, and a normal direction of the main plane faces towards the first side wall or the second side wall (see annotated image above as claim 1, fig.4, a plane at which a face of the second conductive plate having the largest area is located is defined as a main plane, and a normal direction of the main plane faces towards one pair of side wall of mounting ring 20).

Regarding claim 19, Otsuki in view of Howarth discloses the invention as described in Claim 17 and further Howarth teaches wherein further comprising:
a first step, protruding from an outer side wall at one end of the auto-focusing assembly that is close to the optical image stabilization assembly and located at the junction between the first side wall and the second side wall (see annotated image below, fig.4,  first step, protruding from an outer side wall at one end of the auto-focusing assembly that is close to the optical image stabilization assembly and located at the junction 17 between the first side wall and the second side wall); and
a second step, protruding from the first step in a direction away from the outer side wall of the auto-focusing assembly (see annotated image below, fig.4,  a second step, protruding from the first step in a direction away from the outer side wall of the auto-focusing assembly);
wherein the second step is dispose closer to the optical image stabilization assembly than the first step (the second step is dispose closer to the optical image stabilization assembly than the first step);
a thickness of the second step in the direction perpendicular to the optical axis is greater than a thickness of the first step in the direction perpendicular to the optical axis (see annotated image below, fig.4, a thickness of the second step in the direction perpendicular to the optical axis is greater than a thickness of the first step in the direction perpendicular to the optical axis); and
the driving end is fixed at one side of the first step away from the optical image stabilization assembly (see annotated image below, fig.4, the driving end is fixed at one side of the first step away from the optical image stabilization assembly).

    PNG
    media_image3.png
    726
    1100
    media_image3.png
    Greyscale



Regarding claim 20, Otsuki in view of Howarth discloses the invention as described in Claim 17 and further Otsuki teaches wherein the elastic support assembly (figs.1-8, R27, para 67, line 1, the plate springs), comprises at least two elastic support components (figs1-8, R27), and each of the at least two elastic support components comprises:
a first connecting end (fig.3,R27s), connected to the auto-focusing assembly (fig.3, F1, autofocus driving F1, para 67, line 4, The other end R27s is connected to the autofocus driving part F1);
a second connecting end (fig.3, R27t), connected to the optical image stabilization assembly (fig.3, R2, drive unit, M9,drive mechanism, via R26, fixed body, para 67, line 2); and
an elastic support body (figs.1 and 8, elastic support body R27a, R27b, R27i, and R27j), connected between the first connecting end and the second connecting end (figs.3 and 8 disclose the first elastic section R27a (i.e. The first connection end) through which each end section R27t passes, the first link section R27i, the second link section R27j, the second elastic section R27b (i.e. The elastic support body) being connected to the adjacent other end section R27s).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki et al (CN-203275847, cited by applicant, in view of Howarth (CN-104204935), cited by applicant , US equivalent US 20150346507, all the line numbers listed below are line numbers in the US equivalent), and future in view of Scheele et al. (US20170357076) 
 
 	Regarding claim 5, Otsuki in view of Howarth discloses the invention as described in Claim 1 but Otsuki-Howarth combination  is silent wherein further comprising a mounting post protruding from one side of the optical image stabilization assembly that faces towards the auto-focusing assembly;wherein a mounting hole (Otsuki,fig.1, R27, the holes) is defined in the first conductive plate and further extends through the first conductive plate; and
the mounting post is inserted into the mounting hole.

However, Scheele teaches suspension assemblies using shape-memory alloy  wires (abstract, figs.8-14), and further Scheele teaches wherein comprising a mounting post protruding (see annotated image below, fig.14, a mounting post protruding ) from one side of the optical image stabilization assembly (fig. 10, static member 812) that faces towards the auto-focusing assembly (fig.10, moving member 814);wherein a mounting hole (see annotated image below, fig.14, the hole) is defined in the first conductive plate and further extends through the first conductive plate (see annotated image below, fig.14, hole is defined in the conductive plate and further extends through the conductive plate); and
the mounting post is inserted into the mounting hole(see annotated image below, fig.14, the mounting post is inserted into the mounting hole).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens module of Otsuki in view of Howarth with the specific mounting suspension assemblies using shape-memory alloy  wires as taught by Scheele to be efficiently fabricated and assembled and the traces are effective structures for coupling electrical signals to structures mounted to the plate or other portions of the moving member (para 55, lines 2-5). 


    PNG
    media_image5.png
    679
    1239
    media_image5.png
    Greyscale

              
 	Regarding claim 6, Otsuki in view of Howarth and Scheele discloses the invention as described in Claim 5 and further Scheele teaches wherein the optical image stabilization assembly (fig.10, static member 812) defines a recess at one side facing towards the auto-focusing assembly (figs.10, 14, 814), and the recess is configured to receive the first conductive plate;
the recess has a bottom surface facing towards the auto-focusing assembly, and the mounting post protrudes from the bottom surface (see annotate image above, fig.14, a recess at one side facing towards the auto-focusing assembly, and the recess is configured to receive the conductive plate;
the recess has a bottom surface facing towards the moving member 814, and the mounting post protrudes from the bottom surface).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-T 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872